DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Objections
Claims 42, 44 and 45 are objected to because of the following informalities:  
In claim 42 line 11, --the-- should be inserted prior to “head” and prior to “interfering member”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 42, 44, 45, 48, 51-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorsen et al. (US 4,575,596).  
Regarding claim 42, Thorsen discloses a switching blade (22) for an electrical switch, the switching blade comprising: a surround (17); an attachment point (23); and a blade (18) which includes a head, the head carrying an electrical contact (20), wherein the blade is configured to move between a first position (at A) and a second position (at B), wherein in the first position, the head of the blade is spaced apart from and able to move relative to the surround, and in the second position the blade abuts an interfering member (11) such that the head of the blade and the surround are able to move in unison relative to the attachment point; wherein the surround, the head and the interfering member have a unitary construction.  
Please note that Thorsen discloses the surround, the head and the interfering member (each) having a unitary construction.  Nonetheless, please note that the term “unitary” is sufficiently broad to embrace constructions united by such means as fastening and welding.  
Regarding claim 44, Thorsen discloses the switching blade formed from a substantially flat blank material.  
Regarding claim 45, Thorsen discloses the surround, [the] attachment point, and [the] blade comprise a means for electrical switching (i.e. a component of a switch).  

Regarding claim 55, Thorsen discloses an electrical switch, comprising: a housing (1); and a switching blade, the switching blade formed from a flat metal blank 
Regarding claim 56, Thorsen discloses at least a portion of the switching blade fixed relative to the housing.  
Regarding claim 57, Thorsen discloses the electrical switch comprising at least one mating contact (21) mounted to a portion of the housing.  
Regarding claim 58, Thorsen discloses the surround: further comprising a flange (16) and/or a portion configured to receive a magnet.  
Regarding claim 59, Thorsen discloses the interfering member is: a) formed in the flange; or b) the magnet, or the portion configured to receive the magnet.  
Regarding claim 60, Thorsen discloses the housing further comprises a portion configured to receive a magnet (intended use).  
Regarding claim 61, Thorsen discloses that the head of the blade abuts the interfering member in the second position (at B).

 discloses a switching blade (22) for an electrical switch, the switching blade formed from a flat metal blank material (method of manufacturing) and comprising: a surround (17), wherein the surround includes a cutout (25) defined by an inner perimeter, an attachment point (at 23), and a blade (18) which includes a head, the head carrying an electrical contact (20), wherein the blade is integral with the surround at the inner perimeter and extends into the cutout (see Fig. 1), and wherein the blade is configured to move between a first position (at A) and a second position (at B), wherein in the first position, the head of the blade is spaced apart from and able to move relative to the surround, and in the second position the blade abuts an interfering member (11, B), the interfering member being formed in the surround, such that the head of the blade and the surround are able to move in unison relative to the attachment point.
Regarding claim 48, Thorsen discloses the blade further comprising a neck which connects the head to the surround.  
Regarding claim 51, Thorsen discloses the interfering member formed in the surround.  
Regarding claim 52, Thorsen discloses the surround further comprising a flange (16) and/or a portion configured to receive a magnet (intended use).  
Regarding claim 53, Thorsen discloses the interfering member is: a) formed in the flange; or b) the portion configured to receive the magnet.  
Regarding claim 54, Thorsen discloses the head of the blade abuts the interfering member in the second position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen.
Regarding claim 46, Thorsen discloses substantially the claimed invention except for the specific material of the blank material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a number of known materials comprised of one or more of: stainless steel; copper; INVAR; brass; or a bi-metallic combination of metals as the preferred blank material, in order to provide the desired balance of durability and conductivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 47, Thorsen discloses substantially the claimed invention except for the specific material of the electrical contact.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a number of known materials such as copper or silver as the preferred material for the electrical contact, in order to provide the desired balance of durability and conductivity, and since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416.  

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Thorsen in view of Blizard et al. (US 6,507,266).
	Regarding claim 49, Blizard teaches a neck (at 24) comprising a bend or kink (see Figs. 2-4) which displaces the head of the blade relative to the surround.  
Regarding claim 50, Blizard teaches the surround (23) comprising a bend or kink (between 23 and 24) which displaces a portion of the surround relative to the head of the blade.  
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a bend or a kink, as taught by Blizard, in order provide the desired timing for making contact with the mating contact.  

Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Please note that Thorsen discloses the surround, the head and the interfering member (each) having a unitary construction.  Nonetheless, please note that the term “unitary” is sufficiently broad to embrace constructions united by such means as fastening and welding.  
The examiner notes that the claim describes a process of manufacturing which is incidental to the claim apparatus.  Please note that the method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Therefore, this limitation has been given little patentable weight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.